BIJUR, J. (concurring).
I concur in the result. The statement by plaintiff’s representative that the .horse was well broken, sirigle or double, was either a condition of the contract, or a collateral warranty, or both. If treated as a condition, it warranted a return of the horse-to the plaintiff immediately upon the discovery of the breach of the condition after the lapse of a reasonable time for investigation and: trial. Defendant, however, neither returned nor tendered a return; but, on the contrary, at the time he claims to have discovered that- the: *294horse was not as represented, although it was far more convenient to bring him to the-salesroom of plaintiff in the borough of Manhattan, he deliberately and with much trouble brought the horse to his own home in the borough of Queens.
Treating this representation as a warranty, defendant might have recovered damages upon its breach, to' wit, the difference between the value of a horse as warranted and one of the kind which defendant claims the horse sold to have been. As no proof to this effect was offered, the judgment in favor of the defendant was not warranted by the evidence, and should be reversed, and a new trial ordered, with costs to appellant to abide the event.